Citation Nr: 1203673	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right foot disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2009, the Board denied entitlement to service connection for a right foot disorder and a right ankle disorder.  In March 2009, the Veteran submitted a request for reconsideration of the Board's January 2009 decision.  See VA Form 21-4138, Statement in Support of Claim.  However, in August 2009, the Veteran, through his representative, stated he wanted to withdraw his motion for reconsideration.  See statement.  Thus, the Board finds that there is no motion for reconsideration pending at this time.

In December 2010, the Veteran presented personal testimony at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The issues of (1) whether new and material evidence has been received to reopen the claim for service connection for a right ankle disorder; (2) the reopened claim of entitlement to service connection for a right foot disorder; and (3) entitlement to service connection for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a January 2009 decision, the Board denied entitlement to service connection for a right foot disorder.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  Thus, the decision is final.  

2.  Evidence received since the January 2009 Board decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a right foot disorder, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2009 Board decision, which denied service connection for a right foot disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right foot disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA.

In a January 2009 decision, the Board denied service connection for a right foot disorder, determining that the preponderance of the evidence did not show that such was incurred in service or aggravated by service.  That same month, the Board provided the Veteran with notice of the decision, along with his appellate rights.  A notice of appeal was not filed as to that issue, and the decision at it pertained to a right foot disorder became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

The relevant evidence of record at the time of the January 2009 Board decision included records from service and VA treatment records.  The service treatment records show complaints of a right ankle injury and pain, but they did not show complaints or treatment of the right foot.  At service discharge, the Veteran checked "yes" to ever having or having then "foot trouble," but did not elaborate.  The Report of Medical Examination conducted at that time showed that clinical evaluation of the feet was normal.  The Veteran was seen in 2002 with complaints of right foot pain.  In 2006, he submitted a claim for service connection for a right foot disorder, stating that he had injured his right foot in service when doing a 25-mile march and that his foot had bothered him since that time.  In a February 2008 VA treatment record, the examiner found that the in-service right foot injury had likely caused the current foot problems.  The Veteran underwent a VA examination in October 2008, wherein the VA examiner determined that the current degenerative joint disease of the right great toe was less likely than not due to the in-service injury.  In the January 2009 decision, the Board found that the preponderance of the evidence was against the claim and denied it.

The evidence received since the January 2009 Board decision includes a February 2009 opinion by a VA physician, who stated that the Veteran was currently disabled because of an injury to his right great toe in service.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Kutscherousky, 12 Vet. App. at 371.  The Board finds that the evidence constitutes new and material evidence in that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  Specifically, a medical professional has attributed the current right foot disorder to service, which raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the claim for service connection for a right foot disorder is reopened.  



ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a right foot disorder is granted and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted before it can decide the issues on appeal.

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for a right ankle disorder, the Board observes that, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  In an August 2009 letter, the Veteran was improperly informed that his claim was previously denied in a January 2007 rating decision.  In fact, his claim was most recently denied by a January 2009 Board decision, which subsumed the January 2007 rating decision, on the basis that such was not attributable to service or a right ankle sprain in service, and residual disability associated with right ankle sprain in service was not shown.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pursuant to Kent with respect to his application to reopen.

At the December 2010 hearing, the Veteran testified that he was receiving Social Security disability benefits for the right foot and ankle disabilities (and a shoulder disability).  See transcript on page 20.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Additionally, at the hearing, the Veteran testified he had been seen by a VA dermatologist at the Little Rock, Arkansas, VA Medical Center facility approximately two weeks prior to the hearing, i.e., November 2010.  See transcript on page 17.  The most recent VA treatment records in the claims file are from September 2009.  Thus, treatment records since that time need to be associated with the claims file, as they are potentially relevant.

The Board further finds, as relevant to the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae, a remand is necessary in order to afford him a VA examination so as to determine the current nature and etiology of such disorder.  In this regard, the Board observes that the Veteran's service treatment records reflect complaints of pseudofolliculitis barbae in February 1976 and July 1976.  He was placed on a shaving profile in July 1977.  Post-service, the Veteran was seen in 2006 for acne vulgaris and in 2005 for irritant contact dermatitis and cellulitis of the face after exposure to chemicals.  Additionally, at his December 2010 Board hearing, the Veteran testified, as a result of his pseudofolliculitis barbae in service, he still had difficulty shaving and has scars on his face.  He further stated that, since service, he experiences bumps and soreness on his face when he shaves.  Therefore, in light of the Veteran's service treatment records demonstrating treatment for pseudofolliculitis barbae, post-service complaints regarding his facial skin, and his testimony regarding his continuing symptoms, the Board finds that he should be afforded a VA examination so as to determine the current nature and etiology of any facial skin disorder found to be present, to include pseudofolliculitis barbae.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided proper VCAA notice under Kent, supra, as relevant to his application to reopen his claim for service connection for a right ankle disorder.  In this regard, he should be informed that his claim was previously denied by the Board in a January 2009 decision on the basis that such was not attributable to service or a right ankle sprain in service, and residual disability associated with right ankle sprain in service was not shown.  

2.  Request directly from the Social Security Administration complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Obtain VA treatment records from the Little Rock VA Medical Center from September 2009 to the present time.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his facial skin disorder, to include pseudofolliculitis barbae.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all current diagnoses of the Veteran's facial skin, to include pseudofolliculitis barbae.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed facial skin disorder, to include pseudofolliculitis barbae, is related to the Veteran's military service, to include his in-service complaints and treatment for pseudofolliculitis barbae.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's facial skin disorder, to include pseudofolliculitis barbae, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After reviewing the newly received records, conduct any additionally-indicated development, to include affording the Veteran any examinations necessary to adjudicate his claim of entitlement to service connection for a right foot disorder and his application to reopen his claim of entitlement to service connection for a right ankle disorder.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


